Exhibit 10.25

FOURTH AMENDMENT TO THE

CLUBCORP EMPLOYEE STOCK OWNERSHIP TRUST

This Amendment is made by ClubCorp, Inc., a Delaware corporation, formerly
ClubCorp International, Inc. (“ClubCorp”).

W I T N E S S E T H:

WHEREAS, ClubCorp maintains the ClubCorp Employee Stock Ownership Plan, a
restatement of the ClubCorp Stock Investment Plan (“Plan”), and the ClubCorp
Employee Stock Ownership Trust (“Trust”); and

WHEREAS, ClubCorp desires to amend the Trust to change the trustee provisions to
increase the discretion of the Trustees of the Trust; and

WHEREAS, the Trust may be amended by ClubCorp and the Trustee pursuant to the
provisions of Article X of the Trust.

NOW, THEREFORE, effective January 1, 2006, the Trust is amended as follows:

1. Section 4.3 of the Trust is deleted in its entirety and the following is
substituted in its place:

“4.3 Investment in Company Stock. Investment of Plan assets will be primarily in
Company Stock. Up to 100% of Trust Fund assets attributable to the Plan
(including, but not limited to cash dividends with respect to Company Stock held
in the Trust Fund) may be invested in Company Stock. Assets invested in Company
Stock shall remain invested in Company Stock (so long as such Company Stock is a
qualifying employer security within the meaning of Section 407 of ERISA).
However, ongoing investments in Securities or Other Property may be made or
maintained to the extent necessary or appropriate to provide liquidity needs as
otherwise required by ERISA, or to the extent Company Stock is not available for
purchase. The Trustee shall not be required to diversify the Trust Fund with
respect to Company Stock held under this Section 4.3. To the extent that
retained cash is not needed for current expenditures or to the extent that
Company Stock is not available, the Trustee, pending the use of such retained
cash for current expenditures or pending the availability of Company Stock,
shall invest the Trust Fund in Securities or Other Property as defined in
Section 2.15 hereof. In furtherance hereof, the Trustee may, notwithstanding
Section 4.2(j), borrow money from others, including loans from or guaranteed by
the Company or any shareholder of the Company to finance the acquisition of
Company Stock, provided that the proceeds of any such loan shall be used, within
a reasonable time after such loan is made, only to purchase Company Stock or
repay the loan or any prior loan, the proceeds of which were used to purchase
Company Stock; and provided,



--------------------------------------------------------------------------------

further, that notwithstanding any amendment to or termination of the Plan which
causes it to cease to qualify as an employee stock ownership plan within the
meaning of Section 4975(e)(7) of the Code, no shares of Company Stock acquired
with the proceeds of a loan pursuant to Section 8.16 of the Plan may be subject
to a put, call or other option, or buy-sell or similar arrangement (other than
as described in Subsections 5.9(h) or 5.9(j) of the Plan) while such shares are
held by or when distributed from this Trust Fund; and provided, further, that
any such loan shall bear a reasonable rate of interest and may be secured by a
collateral pledge of the Company Stock so acquired; and provided, further, that
no other Trust Fund assets may be pledged as collateral by the Trustee, and no
lender shall have recourse against any Trust Fund asset other than any Company
Stock remaining subject to pledge; and provided, further, that any pledge of
Company Stock must provide for the release of shares so pledged on a pro rata
basis as principal and interest on such loan is repaid by the Trustee; and
provided, further, that repayments of principal and interest on any loans shall
be repaid by the Trustee only from (i) Employer Contributions in cash to the
Trust, (ii) cash dividends, if any, received on any Company Stock unallocated to
the Accounts of Participants, (iii) earnings attributable to such Company Stock,
and (iv) Company Stock, given as collateral for a prior loan which is repaid
with the proceeds of the current loan, or acquired with the proceeds of the
current loan; and for the sum so borrowed or advanced, the Trustee may issue its
promissory note as Trustee and secure the repayment thereof by creating a lien
upon any assets of the Trust Fund.”

2. Section 4.7 of the Trust is deleted in its entirety and the following is
substituted in its place:

“4.7 Voting of Company Stock, Proxies, etc. The Trustee shall vote shares of
Company Stock, subject to the directions of the Participants in certain cases,
as provided in the Plan. The Trustee shall maintain a complete record of the
manner in which shares of stock (including Company Stock) held as part of the
Trust Fund are voted, unless the instrument appointing an Investment Manager
with respect to such shares delegates to the Investment Manager the
responsibility for so recording such voting, whether such shares are voted by
the Trustee in the exercise of its investment direction with respect to such
shares or upon the direction of a Participant or an Investment Manager. If the
Trustee votes such shares of stock (including Company Stock) in its discretion,
it shall also maintain a record of the reasons for such vote.”

3. Section 4.9 of the Trust is deleted in its entirety and the following is
substituted in its place:

“4.9 Sale of Shares. The Trustee has the right to require the Company (and the
Company is obligated) to buy shares of Company Stock from the Trust; provided,
however, that the rights of the Trustee to require the Company to purchase any
shares of Company Stock, and the obligations of the Company to purchase any such
shares

 

2



--------------------------------------------------------------------------------

of Company Stock, are subject to any restrictions on the purchase of shares of
Company Stock which may be imposed by applicable laws of the State of Texas or
the United States, and may only be exercised when needed by the Trustee (i) to
fund the distribution in cash of a Participant’s interest in the Plan which is
held in Company Stock; (ii) to diversify a Participant’s Account in accordance
with Code Section 401(a)(28); (iii) to pay expenses incurred by the Trust; or
(iv) in the event Company Stock becomes an investment prohibited by law. The
Trustee shall exercise its right to sell Company Stock to the Company described
herein by first giving the Company thirty (30) days’ written notice.

The per share purchase price of any shares of Company Stock repurchased by the
Company pursuant to this Section shall be at a price which is at least equal to
a value that constitutes “adequate consideration” within the meaning of ERISA
Section 3(18), and no commission shall be charged. This repurchase price of any
Company Stock shall be paid in cash and shall not be less than current fair
market value.

Notwithstanding any other provision hereof, this Section becomes inoperative if
the Company Stock becomes readily tradable on an established exchange, so long
as the Company causes the Company Stock as held by the Trust to be registered
and/or takes other steps to permit stock held by the Trust to become readily
tradable.”

4. Section 6.7(c) of the Trust is deleted in its entirety and the following is
substituted in its place:

“(c) The indemnity will cover all actions taken at the Trustee’s discretion,
Trustee’s actions taken at the direction of another party pursuant to the terms
of the Plan or Trust, and Trustee’s inaction due to lack of directions that
another party is required to provide Trustee pursuant to the terms of the Plan
or Trust, including losses resulting from Trustee’s negligence, fiduciary
breach, or other fault, provided that the Trustee acted in good faith and did
not engage in fraud or willful or intentional misconduct. Any such indemnity
will be limited to what is legally permissible.”

5. Article VII of the Trust is deleted in its entirety and the following is
substituted in its place:

“ARTICLE VII

ACCOUNTS AND RECORDS

The Trustee shall cause to be maintained true, accurate and detailed accounts of
all investments, receipts, disbursements and other transactions hereunder. All
accounts, books, and records relating thereto shall be open to inspection at all
reasonable times and may be audited from time to time by any person designated
by the Plan Administrator. Within ninety (90) days after the close of the fiscal
year of

 

3



--------------------------------------------------------------------------------

the Trust Fund, within ninety (90) days after the removal or resignation of the
Trustee, and from time to time as the Plan Administrator may direct, the Trustee
shall file a written account with the Plan Administrator which shall show:
(i) the assets of the Trust Fund, as of the end of such period, and the cost and
current value thereof as defined in ERISA Section 3(26); and (ii) all
investments, receipts, disbursements, and other transactions effected by it
during such fiscal year or other period for which such accounting is filed.
Notwithstanding anything to the contrary contained herein, Company Stock shall
be valued as of June 30 and December 31 (or such other valuation date as
determined by the Trustee pursuant to Plan Section 6.08) by an independent
appraiser selected and retained by the Trustee. In the event Company Stock
becomes readily tradable on a generally recognized market, the foregoing
sentence shall not apply. The Trustee shall be responsible for making a good
faith determination of the fair market value of Company Stock whenever such a
determination is required by ERISA. If, at the time such written account is to
be filed, the Trust Fund contains assets which have no readily ascertainable
fair market value (other than Company Stock), the Trustee shall be responsible
for valuing only such of those assets as were acquired by the Trustee in its
discretion. Any such assets not acquired by the Trustee in its discretion shall
be valued by the Plan Administrator. The Plan Administrator may approve such
accounting by written notice of approval delivered to the Trustee or by failure
to express objection to such accounting in writing delivered to the Trustee
within ninety (90) days from the date upon which the accounting is delivered to
the Plan Administrator. Upon the expiration of ninety (90) days from the date of
filing such account with the Plan Administrator or upon earlier specific
approval thereof by the Plan Administrator, the Trustee, as between each
Employer, the Plan Administrator, and the Trustee, shall be forever released and
discharged from all liability as to all items and matters included in such
accounting as if settled by the decree of a court of competent jurisdiction,
except with respect to any such action or transaction to which the Plan
Administrator shall within such ninety (90) day period, file written objections
with the Trustee. The liability of Trustee to persons other than an Employer or
the Plan Administrator shall be limited to actions under ERISA brought within
the period permitted by law for the bringing of such action. Nothing herein
contained, however, shall be deemed to preclude the Trustee of its right to have
its accounts judicially settled by a court of competent jurisdiction.”

6. Section 9.2 of the Trust is deleted in its entirety and the following is
substituted in its place:

“9.2 Appointment of Successor Trustee. The Company may appoint successor or
additional Trustees and may remove Trustee(s) at any time by providing written
notice to any removed Trustee(s). A new Trustee(s) must acknowledge its
appointment as Trustee by a written instrument. In the case of a Trustee that is
removed, the Company may appoint a successor trustee if the Company deems that
such appointment is necessary. The Company may also appoint a successor trustee
or additional trustees to fill the vacancy occurring as a result of the
resignation of the Trustee. A successor Trustee must also acknowledge its
appointment as Trustee by a

 

4



--------------------------------------------------------------------------------

written instrument. Any new Trustees or successor Trustees shall have all of the
rights, powers, privileges, liabilities, and duties of a Trustee set forth in
this Trust Agreement.”

IN WITNESS WHEREOF, ClubCorp and the Trustees have caused this instrument to be
executed in multiple counterparts.

 

  CLUBCORP, INC.

Date: March 23, 2006

 

By:

 

/s/ Tom Henslee

 

Its:

 

EVP, Secretary and General Counsel

  TRUSTEES:

Date: March 23, 2006

 

/s/ Murray S. Siegel

 

Murray S. Siegel

Date: March 23, 2006

 

/s/ Jack Lupton

 

Jack Lupton

Date: March 23, 2006

 

/s/ Dave Woodyard

 

Dave Woodyard

Date: March 23, 2006

 

/s/ Mary Cowser

 

Mary Cowser

 

5